Filed 9/27/13 Cassidy v. Cal. Bd. of Accountancy CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


CARL RANDOLF CASSIDY,

     Plaintiff and Appellant,                                          G046663

         v.                                                            (Super. Ct. No. 30-2011-00466661)

CALIFORNIA BOARD OF                                                    OPINION
ACCOUNTANCY,

     Defendant and Respondent.



                   Appeal from a judgment of the Superior Court of Orange County, Andrew
P. Banks, Judge. Affirmed.
                   Carl R. Cassidy, in pro. per., for Plaintiff and Appellant.
                   Kamala D. Harris, Attorney General, Alfredo Terrazas, Senior Assistant
Attorney General, Linda K. Schneider and Carl W. Sonne, Deputy Attorneys General, for
Plaintiff and Respondent.
                                             *               *               *
              The California Board of Accountancy (the Board) revoked Carl Randolph
Cassidy‟s certified public accountant (CPA) license for, inter alia, holding himself out
and practicing as a CPA when he knew his license was expired. Cassidy petitioned the
superior court for a writ of administrative mandamus that would order the Board to
reinstate his license. The court denied Cassidy‟s petition. Cassidy now appeals from the
judgment denying his petition. We affirm.


                                          FACTS


              On February 4, 2010, Cassidy received the Board‟s initial accusation
alleging, inter alia, he practiced and held himself out as a CPA without a valid license in
September and October of 2007.
              In May 2010, a company named All In One Trading (AIOT) filed a
complaint with the Board, alleging Cassidy was its former CPA and had purported to file
its federal tax return in February 2010, but the Internal Revenue Service had no record of
the return being filed.
              On September 8, 2010 the Board filed an amended accusation against
Cassidy, adding new allegations that he filed a tax return for and billed AIOT using his
CPA designation on February 18, 2010 (less than two weeks after receiving the Board‟s
initial accusation). The amended accusation alleged eight causes for discipline, including
that Cassidy practiced and held himself out as a CPA in September and October of 2007
and February 2010.
              An administrative law judge held a hearing on the amended accusation and
thereafter wrote a proposed decision containing factual findings and concluding that
cause existed for disciplining Cassidy on the first and the fourth through the eighth causes




                                             2
                                                  1
for discipline, but not the second and third causes. The Board adopted the proposed
decision in its entirety and revoked Cassidy‟s CPA license.
              Pursuant to Code of Civil Procedure section 1094.5, Cassidy petitioned the
Superior Court for a writ of administrative mandamus compelling the Board to set aside
its decision. The court, exercising its independent judgment, denied Cassidy‟s petition
and found that the findings of the administrative law judge and the Board were supported
by the weight of the evidence and that they had not abused their discretion in imposing
the penalty of revoking Cassidy‟s license. The court stated both orally and in writing that
it exercised its independent judgment in determining that the weight of the evidence
supported the findings of the administrative law judge and the Board.


                                      DISCUSSION


Pending Motions
              Before discussing the merits of this appeal, we address two pending
motions. The Board has requested we strike pages 30 through 111 of the clerk‟s
transcript. Cassidy has requested we take judicial notice of six documents attached to his
request.


              Board’s Pending Motion to Strike Portions of the Clerk’s Transcript
              Pages 30 through 111 of the clerk‟s transcript appear to have been inserted
as an attachment to Cassidy‟s designation of the record on appeal. Cassidy identified
these documents as “AIOT & Related Entities Tax Returns,” and “AIOT Books &
Records.” He represented in his designation that these documents were “exhibits that


1
              The second and third causes for discipline alleged Cassidy misrepresented
to the Board that he completed his continuing education requirements and that he secured
his 2007 license renewal by misrepresenting that he had completed a class.

                                             3
were admitted in evidence, refused, or lodged in the superior court,” but had not been
admitted into evidence. (Italics added.) The Board‟s motion to strike is supported by the
declaration of counsel stating that pages 30 through 111 were “never admitted into
evidence or otherwise considered by the administrative judge or the superior court in this
matter.” (The Board‟s memorandum acknowledges that pages 108 and 109 of the clerk‟s
transcript appear in the administrative record at pages 358 and 359. Pages 110 and 111
of the clerk‟s transcript are identical to pages 108 and 109 of the clerk‟s transcript.) No
contrary evidence has been submitted. Accordingly, the motion to strike is granted as to
clerk‟s transcript pages 30 through 107.
              In addition, it appears that pages 30 through 107 of the stricken portion of
the clerk‟s transcript comprise tax returns and financial information of AIOT and its
affiliates. The Board‟s motion includes an objection by AIOT to these documents being
placed in the public record, and stating that Cassidy did not have permission to place
them in the public record. We treat AIOT‟s objection as a motion to seal pages 30
through 107 and grant the motion. We make the following findings pursuant to
California Rules of Court, rule 2.550(d): (1) There exists an overriding interest that
overcomes the right of public access to these documents in that these documents were not
the subject of any adjudication in this case, were placed in the public record without
AIOT‟s consent, and thus there is no right to public access to these private documents;
(2) The overriding interest of AIOT‟s right of privacy and confidentiality to its tax and
financial records supports sealing this portion of the record; (3) AIOT‟s right of privacy
and confidentiality to its tax and financial records will be prejudiced if these documents
are not sealed because confidentiality has been invaded by the disclosure of wholly
irrelevant confidential information without AIOT‟s consent; (4) This sealing order is
narrowly tailored in that this order seals no more than is necessary to protect AIOT‟s
privacy; and (5) There is no less restrictive means to protect AIOT‟s confidential records.



                                              4
              Cassidy’s Motion for Judicial Notice
              Cassidy has requested we take judicial notice of: (1) Documents related to
the Board‟s allegation that Cassidy failed to comply with continuing education
requirements and had misrepresented his compliance; (2) documents related to the
Board‟s enforcement process; (3) documents related to the Board‟s budget; (4)
documents related to an Internal Revenue Service complaint against Cassidy; (5) trial
balance reports from AIOT; and (6) AIOT‟s loan agreement with a bank.
              The documents related to continuing education requirements are not
relevant to this appeal because the administrative law judge found the Board‟s second
and third causes of discipline regarding the alleged continuing education violations not to
be true. Thus, these allegations were not the subject of the writ of administrative
mandamus in the trial court. The documents related to the Board‟s enforcement process
and budget are irrelevant to the issues on appeal. We likewise perceive no relevance to
the issues on appeal of the Internal Revenue Service complaint. Finally, the AIOT
documents are similarly irrelevant to any issue we must decide. Cassidy has not
demonstrated that these documents were presented or considered at the administrative
hearing or in the superior court. Accordingly, Cassidy‟s motion for judicial notice is
denied.


Scope and Standard of Appellate Review of Trial Court’s Denial of Cassidy’s Petition
              When considering a petition for a writ of administrative mandamus, a court
(whether a trial court in the first instance or an appellate court on appeal from the trial
court‟s decision) considers the administrative agency‟s findings and decision to
determine whether they are supported by the evidence and may also consider whether the
agency abused its discretion in imposing its penalty. (Cal. Administrative Hearing
Practice (Cont.Ed.Bar 2d ed. 2010) § 8.107, p. 495.)




                                               5
              Code of Civil Procedure section 1094.5 delimits the scope of the trial
court‟s inquiry. The trial court considers whether the respondent agency lacked
jurisdiction; “whether there was a fair trial; and whether there was any prejudicial abuse
of discretion. Abuse of discretion is established if the respondent has not proceeded in
the manner required by law, the . . . decision is not supported by the findings, or the
findings are not supported by the evidence.” (Id., subd. (b).) In reviewing the findings,
the trial court exercises its independent judgment if statutorily required to do so or if the
administrative decision involves a “„fundamental vested right‟” (2 Cal. Administrative
Mandamus (Cont.Ed.Bar 3d ed. 2011) § 16.52, p. 640), such as revocation of a
professional license (Bixby v. Pierno (1971) 4 Cal.3d 130, 146). In such cases, “abuse of
discretion is established if the court determines that the findings are not supported by the
weight of the evidence.” (Code Civ. Proc., § 1094.5, subd. (c).) Nonetheless, “[i]n
exercising its independent judgment, a trial court must afford a strong presumption of
correctness concerning the administrative findings, and the party challenging the
administrative decision bears the burden of convincing the court that the administrative
findings are contrary to the weight of the evidence.” (Fukuda v. City of Angels (1999) 20
Cal.4th 805, 817 (Fukuda).) “The scope of the trial before the superior court is not an
unqualified or unlimited trial de novo, but the trial proceeds upon a consideration of the
record of the administrative proceedings which is received in evidence and marked as an
exhibit.” (Borror v. Department of Investment (1971) 15 Cal.App.3d 531, 537; see also
Helene Curtis, Inc. v. Los Angeles County Assessment Appeals Bds. (2004) 121
Cal.App.4th 29, 37 [in Code Civ. Proc., § 1094.5 proceeding, evidence limited to
administrative record with the narrow, discretionary exception set forth in subd. (e) for
evidence that could not reasonably have been produced or was improperly excluded at
                            2
administrative hearing].)
2
               Cassidy appears to argue in his reply brief that the trial court‟s decision was
deficient for failing to comply with Government Code section 11425.50. That statute,

                                              6
              An appellate court applies the following standards of review to a trial
court‟s denial of a petition for a writ of administrative mandamus. First, if the trial court
exercised its independent judgment, we review the record to determine whether the
court‟s factual findings are supported by substantial evidence, resolving all evidentiary
conflicts and drawing all legitimate and reasonable inferences in favor of the court‟s
decision. (Fukuda, supra, 20 Cal.4th at p. 824 [“Even when, as here, the trial court is
required to review an administrative decision under the independent judgment standard of
review, the standard of review on appeal of the trial court‟s determination is the
substantial evidence test”]; Bixby v. Pierno, supra, 4 Cal.3d 130, 143, fn. 10 [“After the
trial court has exercised its independent judgment upon the weight of the evidence, an
appellate court need only review the record to determine whether the trial court‟s findings
                                          3
are supported by substantial evidence”].) Second, “to the extent pure questions of law
(e.g., jurisdiction) were decided at the trial court upon undisputed facts, a de novo
standard will apply at the appellate level.” (Anserv Ins. Services, Inc.. v. Kelso (2000) 83
Cal.App.4th 197, 204.) Third, we review de novo whether the agency‟s imposition of a


however, applies to the prior stage, i.e., the adjudicative proceeding before the
administrative agency. (Gov. Code, § 11425.10 et seq.)
3
               Contrary to Cassidy‟s assertion to the contrary, the trial exercised its
independent judgment in determining that the weight of the evidence supported the
Board‟s findings. Cassidy cites many cases for the proposition that an appellate court
reviews the decision and findings of the administrative agency, rather than those of the
trial court, but his cited cases involved traditional mandamus under Code of Civil
Procedure section 1085 (Taylor Bus Service, Inc. v. San Diego Bd. of Education (1987)
195 Cal.App.3d 1331, 1340; City of South Gate v. Los Angeles Unified School Dist.
(1986) 184 Cal.App.3d 1416, 1421; Lewin v. St. Joseph Hospital of Orange (1978) 82
Cal.App.3d 368, 382) or administrative mandamus where the trial court did not exercise
its independent judgment (Paoli v. California Coastal Com. (1986) 178 Cal.App.3d 544;
551; Davis v. California Coastal Zone Conservation Com. (1976) 57 Cal.App.3d 700,
708; TG Oceanside, L.P. v. City of Oceanside (2007) 156 Cal.App.4th 1355, 1370 [in
case where trial court did not apply independent judgment, appellate court reviewed
administrative decision]).

                                              7
particular penalty on the petitioner constituted an abuse of discretion by the agency.
(Antelope Valley Press v. Poizner (2008) 162 Cal.App.4th 839, 851; Szmaciarz v. State
Personnel Bd. (1978) 79 Cal.App.3d 904, 921.) But we will not disturb the agency‟s
choice of penalty absent “an arbitrary, capricious or patently abusive exercise of
discretion” by the administrative agency. (Cadilla v. Board of Medical Examiners (1972)
26 Cal.App.3d 961, 966.)
              On appeal, Cassidy in many respects misapprehends the scope of our
review. In addition to the limitations discussed above, we do not consider matters raised
for the first time on appeal, such as Cassidy‟s claims that the Board disregarded public
policy, violated his due process and free speech rights, and maliciously prosecuted him
outside its subject matter jurisdiction, or that exhibits were improperly numbered. (Franz
v. Board of Medical Quality Assurance (1982) 31 Cal.3d 124, 143 [“to allow the issue to
be raised here, when not presented before the trial court, would undermine orderly
procedure on administrative mandamus”].) “„It has long been the general rule and
understanding that “an appeal reviews the correctness of a judgment as of the time of its
rendition, upon a record of matters which were before the trial court for its
consideration.”‟” (In re B.D. (2008) 159 Cal.App.4th 1218, 1239.) “„The appellate court
is . . . confined in its review to the proceedings which took place in the court below and
are brought up for review in a properly prepared record on appeal.‟ [Citation.]
„Statements of alleged fact in the briefs on appeal which are not contained in the record
and were never called to the attention of the trial court will be disregarded by this court
on appeal.‟” (Kendall v. Barker (1988) 197 Cal.App.3d 619, 625.) We disregard
assertions and arguments that lack record references (Duarte v. Chino Community
Hospital (1999) 72 Cal.App.4th 849, 856) or lack citations to legal authority (McComber
v Wells (1999) 72 Cal.App.4th 512, 522). Although Cassidy is acting in propria persona,
he must “be treated like any other party and is entitled to the same, but no greater



                                              8
consideration than other litigants and attorneys.” (Barton v. New United Motor
Manufacturing, Inc. (1996) 43 Cal.App.4th 1200, 1210.)


Admissibility of Board’s Certified History of Cassidy’s CPA Licensure
              At both the administrative and trial court proceedings, Cassidy objected on
hearsay grounds to the admission into evidence of the Board‟s certification of his CPA
license history. The document, dated August 9, 2010, was certified by Rafael Ixta, chief
of the Board‟s enforcement division, Department of Consumer Affairs. Ixta certified he
shared in “maintaining control and custody of files and records dealing with and
pertaining to the duties and responsibilities of” the Board. Ixta further certified that on
August 9, 2010, he made or caused to be made a diligent search of the files and records
concerning Cassidy‟s certification and license history. Ixta further certified he
determined that the official records prepared by Board employees, acting within the
scope of their duties, showed the dates and time periods listed on the certified license
history for the issuance, expiration, periods of invalidity, and renewals of Cassidy‟s
certificate of public accountancy.
                                                                   4
              Under Business and Professions Code section 162, the certificate of the
officer in charge of the records of any board of the Department of Consumer Affairs,
certifying “that any person was or was not on a specified date, or during a specified
period of time, licensed, certified or registered under the provisions of law administered
by the board, or that the license, certificate or registration of any person was revoked or
under suspension, shall be admitted in any court as prima facie evidence of the facts
therein recited.” The administrative law judge informed Cassidy that, despite the
document‟s admission into evidence, he could challenge the information in the license
history. Furthermore, where an administrative agency‟s writing “does not depend on
4
              All statutory references are to the Business and Professions Code unless
otherwise stated.

                                              9
memory, but simply involves a transfer of information from one form of storage . . . to
another,” the timeliness requirement of the official records exception of Evidence Code
section 1280 is met. (People v. Martinez (2000) 22 Cal.4th 106, 128.)
                    Thus, the trial court did not abuse its discretion by declining to exclude the
certified history. (Molenda v. Department of Motor Vehicles (2009) 172 Cal.App.4th
974, 986 [trial court rulings on admissibility of evidence generally reviewed for abuse of
                5
discretion].)


Substantial Evidence Supports the Trial Court’s Findings
                    Although Cassidy‟s opening brief is not a model of clarity, we assume he
challenges the sufficiency of the evidence to support the trial court‟s factual findings
underlying the first and the fourth through eighth causes for discipline, particularly
because the Board addresses those issues in its respondent‟s brief.

                    1. First and Sixth Causes for Discipline
                    In the first cause for discipline, the Board alleged Cassidy engaged in
unprofessional conduct by practicing and holding himself out as a CPA without a valid
license around September 14 and 17 of 2007, October 5, 2007, and February 18, 2010. In
the sixth cause for discipline, the Board alleged Cassidy engaged in unprofessional
conduct, from at least September 14, 2007, by misrepresenting his status as a CPA to
clients and misrepresenting to AIOT that its 2008 federal tax return had been filed.
                    The Board‟s certified history of Cassidy‟s CPA licensure shows his license
was expired, inter alia, (1) during the six-month period from August 1, 2007 to January
30, 2008, and (2) from August 1, 2009 to at least August 9, 2010 (the date of the certified

5
               Cassidy asserts a number of other evidentiary challenges in the factual
recitation of his opening brief, but has waived those claims on appeal by failing to object
at the administrative hearing and/or to the trial court‟s considering the evidence. (Estate
of Silverstein (1984) 159 Cal.App.3d 221, 225.)

                                                   10
history). Therefore, his license was expired on and around September 14 and 17 of 2007,
October 5, 2007, and February 18, 2010.
              Under section 5033, a CPA is any person who has received a certificate
from the Board and holds a valid permit to practice. A person may not practice public
accountancy in California without a permit. (§ 5050, subd. (a).) A permit expires after
two years if not renewed. (§ 5070.5, subd. (a).) To renew a permit, the holder must
apply for renewal before the permit expires, pay the renewal fee, and give evidence of
meeting the continuing education requirements. (Ibid.)
              Under section 5051, a person is deemed to be practicing public accountancy
if he, inter alia, (1) holds himself out to the public as being skilled in accounting, and
qualified and ready to render professional service as a public accountant for
compensation (id., subd. (a)), or (2) prepares or signs, as the tax preparer, tax returns for
clients (id., subd. (g); see also § 22258, subd. (a)(1) [CPA exempt from requirements
pertaining to tax preparers]). A person is not engaged in the practice of public
accountancy solely because he prepares or signs tax returns for clients if he does not
identify himself as a CPA on “signs, advertisements, letterhead, business cards,
publications directed to clients or potential clients, or financial or tax documents of a
client.” (§ 5051, subd. (i).) Under section 5053, a non-CPA can serve as an employee of
a CPA if the employee works under the control and supervision of a CPA and if the
employee “does not issue any statement over his or her name.” A person with a CPA
certificate from the Board may be styled and known as a “„certified public accountant‟”
and use the abbreviation “„C.P.A.‟” (§ 5055.)
              On September 14 and 17 and October 5 of 2007, while his license was
expired, Cassidy signed tax documents of clients with the designation “CPA” after his
signature and using his own preparer tax identification number (PTIN). His name was
also typed (with the designation “CPA”) in the box for “Preparer‟s signature” on tax
returns dated in that same time period and for the same respective clients. John Diehl,

                                              11
who ran the accounting firm that employed Cassidy during this time period, testified that
the individual preparer of a tax return is the one who has “the client contact, [does] the
interview, [and] put[s] the information into the software in order to produce the return,”
and that Cassidy had responsibility for contacting the clients in question and prepared
and submitted the tax returns using Cassidy‟s PTIN number. By using the CPA
designation Cassidy misrepresented his license status to those clients, as well as expressly
misrepresenting to Diehl that his license was valid.
              In February 2010, Cassidy practiced and held himself out as a CPA with
respect to AIOT. Cassidy‟s engagement letter with AIOT was on his “Cassidy & Burton,
Certified Public Accountants” letterhead and was signed by him with the designation
“CPA” above the typed identification “Carl R. Cassidy, CPA” and “Cassidy & Burton
CPAs.” Cassidy misrepresented to AIOT that he was a properly licensed CPA. He
prepared AIOT‟s 2008 federal tax return, dated it February 18, 2010, typed his name with
the designation “CPA” in the box for “Preparer‟s signature,” and included his PTIN. In
the box for the “Firm‟s name,” Cassidy typed “CASSIDY & BURTON, CPAS.” On
February 18, 2010, Cassidy invoiced AIOT on his “CARL R. CASSIDY, CERTIFIED
PUBLIC ACCOUNTANT” letterhead, billing AIOT over $16,000 for professional
services rendered through February 18, 2010. AIOT promptly paid the bill. In an email
message on April 1, 2010, Cassidy represented to AIOT that he had filed the company‟s
tax return on February 18, 2010. AIOT learned that the Internal Revenue Service
rejected or never received the electronic filing of the tax return and that Cassidy had
never confirmed that the filing had cleared. AIOT made several attempts to contact
Cassidy, but he did not respond.
              Substantial evidence supports the factual findings underlying the first and
sixth causes for discipline.




                                             12
              2. Fourth and Seventh Causes for Discipline
              In the fourth cause for discipline, the Board alleged Cassidy engaged in
unprofessional conduct by submitting untrue statements to the Board. In the seventh
cause for discipline, the Board alleged Cassidy engaged in unprofessional conduct by
failing to respond to the Board‟s inquiries, including its letter to him dated May 18, 2010.
              In his January 31, 2008 renewal form submitted to the Board, Cassidy
answered “Yes” to the question whether he was currently practicing public accountancy.
Yet, in Cassidy‟s letter to the Board (received by the Board on Apr. 4, 2008), he stated
that, during the period August 1, 2007 to February 10, 2008, he “was not involved in the
practice of public accounting (attest services) as an employee or outside (his)
employment.” In an April 10, 2008 letter to Cassidy, the Board asked him to list “the
specific services” he provided his employer‟s clients during the relevant time period. In
an e-mail dated April 29, 2008, Cassidy replied that he “provided tax preparation and
bookkeeping services to Diehl & Company, Inc. clients.” Cassidy failed to respond on
time to the Board‟s May 6, 2008 letter. In Cassidy‟s e-mail to the Board dated June 24,
2008, he reiterated that during his employment with Diehl, he “was not involved in the
practice of public accounting (attest services) as an employee or outside (his)
employment.” In an August 13, 2008 letter, the Board asked Cassidy whether he had
held himself out to the public, solicited, or advertised for clients using the CPA
designation, e.g., on letterhead or on clients‟ tax documents, and whether he had signed
any documents with the CPA designation as a Diehl employee. Cassidy answered
evasively that he “did not offer [his] services to the public as a CPA.”
              The Board‟s May 18, 2010 letter to Cassidy ordered him to cease and desist
from the practice of public accountancy since his license expired as of August 1, 2009.
The letter requested Cassidy to provide a written response to AIOT‟s allegations against
him. Cassidy never provided a written response. The Board‟s investigator concluded
that Cassidy had not responded to Board inquiries and had ignored telephonic requests.


                                             13
              Substantial evidence supports the factual findings underlying the fourth and
seventh causes for discipline.

              3. Fifth and Eighth Causes for Discipline
              In the fifth cause for discipline, the Board alleged Cassidy engaged in
unprofessional conduct by practicing under the name, Cassidy & Burton, CPAs, which
name was not registered with the Board. In the eighth cause for discipline, the Board
alleged Cassidy engaged in unprofessional conduct by advertising or using other forms of
solicitation which were false, fraudulent, or misleading, or by using and advertising the
unregistered name of “Cassidy & Burton, CPAs” and holding himself out as a CPA.
              Cassidy‟s December 2, 2008 engagement letter with AIOT was on his
“Cassidy & Burton, Certified Public Accountants” letterhead and was signed by him with
the designation “CPA” above the typed identification “Carl R. Cassidy, CPA” and
“Cassidy & Burton CPAs.” On May 10, 2009, Cassidy signed an application to register
the name, Cassidy & Burton, CPA‟s Inc., with the Board. On June 1, 2009, the Board
returned the application to Cassidy and advised him the application could not be
processed because the accountancy corporation‟s bylaws were deficient. On February
18, 2010, Cassidy typed “CASSIDY AND BURTON, CPAS” as the “Firm‟s name” on
AIOT‟s 2008 federal tax return. On July 9, 2010, the Board‟s investigator conducted an
Internet search and discovered Cassidy‟s name and photograph advertised on the Cassidy
and Burton, CPAs, Web site. Cassidy was listed as a partner, with the designation,
“CPA.”
              Substantial evidence supports the factual findings underlying the fifth and
eighth causes for discipline.




                                            14
The Board Did Not Abuse Its Discretion by Revoking Cassidy’s CPA License
               Cassidy argued below that even if he imprudently used the CPA
designation on tax documents, the revocation of his license was an impermissibly severe
penalty. At the trial court hearing, in response to the court‟s inquiry, Cassidy‟s counsel
stated that Cassidy had the statutory option to reapply for a license after one year from
the revocation of his license. (§ 5115.)
               “In reviewing the severity of the discipline imposed, we look to the
correctness of the agency‟s decision rather than that of the trial court.” (Landau v.
Superior Court (1998) 81 Cal.App.4th 191, 217.) “„The penalty imposed by an
administrative body will not be disturbed in mandamus proceedings unless an abuse of
discretion is demonstrated. [Citations.] Neither an appellate court nor a trial court is
free to substitute its discretion for that of the administrative agency concerning the
degree of punishment imposed. [Citation.]‟ [Citation.] [¶] „In reviewing the exercise of
this discretion we bear in mind the principle “courts should let administrative boards and
officers work out their problems with as little judicial interference as possible. . . . Such
boards are vested with a high discretion and its abuse must appear very clearly before the
courts will interfere.”‟” (Id. at p. 218, italics added.) “The policy consideration
underlying such allocation of authority is the expertise of the administrative agency in
determining penalty questions.” (Cadilla v. Board of Medical Examiners (1972) 26
Cal.App.3d 961, 967.)
               The Board did not abuse its discretion by revoking Cassidy‟s license.
Cassidy continued to use the CPA designation and deceived AIOT even after receiving
notice of the Board‟s initial accusation against him. As the trial court stated, “I could see
that the administrative law judge might say, we‟ve got to protect the public from people
like that — that is public harm . . . .”




                                              15
                                DISPOSITION


          The judgment is affirmed. The Board is awarded its costs on appeal.




                                            IKOLA, J.

WE CONCUR:




RYLAARSDAM, ACTING P. J.




ARONSON, J.




                                       16